﻿
It is a great honour for me to extend to Mr. Florin of the German Democratic Republic, on behalf of His Excellency, General Andre Kolingba, President of the Republic, Head of State and founding President of the Central African Democratic Assembly, the warm congratulations of the delegation of the Central African Republic on his election to the presidency of the (General Assembly at its forty-second session. His personal qualities, his ability, and his great experience will ensure the success of the session.
I also take this opportunity to extend to his predecessor, Mr. Huraayun Rasneed Choudhury, Minister for Foreign Affairs of Bangladesh, the thanks of my delegation for the very able manner in which he discharged his duties.
To the Secretary-General of our Organization I confirm the support of the Central African Government for his steady efforts to ensure a greater role for the United Nations in the search for peace, security and international co-operation.
Lastly, on behalf of my delegation, I should like to congratulate Ambassador Joseph Verner Reed on his appointment as Under-Secretary-General for Political and General Assembly Affairs.
It is two years now since our critical, rigorous and perceptive analysis of the 40 years of existence of the United Nations, The hope born of the "new pragmatism" which was cited by the Secretary-General in his report on the work of the Organization, and which offers
"... a promising basis for broadened multilateral co-operation and increased effectiveness of the United Nations" (A/42/1, p.2), must not conceal the fact that our system is still in a state of crisis. It is a crisis because of the chasm between the aspirations of most peoples for a new world order and the ability of the system to make a real contribution towards solving the problems that arise from those aspirations. 
It is a crisis as regards collective security, specifically as regards the maintenance of collective peace and security, for the structures of the United Nations are not always able to operate in accordance with the Charter, for obvious reasons.
Accordingly, the changes the world is undergoing today make the revitalization of the United Nations imperative since its credibility depends on an effective and vigilant system that can promote good management of international co-operation.. 
Political will and deep-reaching structural reforms adapted to the current context of international relations could indeed enable the United Nations to emerge from the crisis and fulfil its mission as set forth in the Charter.
For some time now the United Nations system has found a new vitality in resolutely committing itself to organizing multilateral aid for development and, above all/ providing a framework for major negotiations on the future of international economic co-operation. The United Nations would like to be accepted to a greater extent as playing the principal role in the search for this new world order to which all States legitimately aspire.
In this context the work of bodies such as the United Nations Development Programme (UNDP), the World Health Organization (WHO), the United Nations Children's Fund (UNICEF) and the Food and Agriculture Organization of the United Nations (FAO) is decisive.
This aspect of the Organization's work, while it has been properly identified only very recently, has nevertheless led to a short increase of confidence in the United Nations on the part of third world countries, in particular African countries, whose overall situation worsens routinely from one session to another.
In this century of extraordinary scientific progress and unprecedented accumulation of wealth in the northern hemisphere there are still countries desperately seeking the means of survival. Yet we note that despite that harsh reality it is still difficult to arrive at a consensus on what solution should be provided.
Africa's economic situation was described without any window dressing by the African States themselves at the recent special session of the United Nations on the critical economic situation in Africa just a year ago. A United Nations Programme of Action for the Economic Recovery and Development of Africa 1986-1990 was then adopted. The assessment that is to be made will enable us to see how far we have gone in applying that Programme, for whose implementation we are all responsible, for, after all, we made a solemn commitment to ensure this.
The Central African Republic, while it was establishing the bases for the new Central African society, whose Constitution describes the outlines of our system, has for the last six years been undertaking an extensive, thorough going reform at the social and economic level. The action taken has involved tremendous sacrifices on the part of the Central African people and, although to varying degrees, it has been possible to attain the development objectives sought by the Government, primarily food self-sufficiency.
However, the Government's work cannot be strengthened, broadened and developed unless there is a propitious international environment. The fall in world prices of commodities, including coffee, cotton and wood, which are the bases of the Central African Republic's economy, will simply cancel out the work done by our Government if a concrete and resolute International dimension is not provided as well.
An improvement in the world commodity prices combined with an increase in aid and the granting of loans on favourable terms should make it possible for the Central African Republic to see its work crowned with success.
The round table on the Central African Republic held last June in Geneva, at which General André Kolingba, President of the Republic and Head of. State, himself participated, was not only part of the framework for strengthening the economic and financial recovery that has since been undertaken, but also an opportunity to reassure the immensity of the work done. 
The interest demonstrated by various friendly countries and some financial institutions give ground for our Government to be cautiously optimistic and we hope that there will be greater participation in the economic take-off of our country.
I should like to extend my Government's thanks to the current and future partners of the Central African Republic, which, fully respecting the principle of the sovereign equality of States and reciprocity, have provided and will provide assistance towards our development.
On a broader scale and on the same lines, African countries have long since become aware that real progress in development requires that their peoples be assured at least a minimum, above all, of food. Therefore agriculture is still our top priority, but the development of agriculture involves vast efforts in the spheres of education, training, health and an adequate mobilizing infrastructure, It is therefore essential that the African countries have access to credit and, ideally benefit from a major transfer of financial resources for this purpose. It goes without saying that in the search for the means to promote agriculture the stabilization of the prices of commodities, the basis of our economy, and an increase in those prices are of paramount importance.
Our situation can never improve unless there is a real solution to the question of the foreign debt of African countries. This is essential to the recovery of the African economy, which is itself vital to the health of the world economy. In any event, one thing is clear: the foreign debt of African States is now well beyond the ability of their economies to repay.
The sustained attention given by the Organization of African Unity (OAU) to this problem and the fact that one of its sessions will be especially devoted to it bear witness to this. 
While General André Kolingba, President of the Republic and Head of State, restated to the partners of the Central African Republic at the round table in Geneva the intention of the Government to honour all obligations entered into by the Central African Republic regarding its creditors, he added:
"It is, however, clear that our resolve is limited by our resources, which in turn depend on the authorities you represent."
This is why the Central African Republic wishes to join those who, since the Quebec Summit, both elsewhere and in this Hall, have paid well-deserved tributes to Canada, which has decided to cancel not only the debts of the French-speaking countries of Africa but also, at the forthcoming meeting in Vancouver, those of the Commonwealth countries.
This remarkable and exemplary action reminds us of the action taken by the Federal Republic of Germany, to which the Central African Republic extended its thanks when it cancelled our debts earlier.
But, as was emphasized by the Secretary-General in his report to the forty-first session, we face a human problem and a human solution must be found to it so that beyond new individual attitudes there may be a concerted approach at the intergovernmental level.
The search for solutions to the serious economic problems of the day is possible only if there is an atmosphere of trust in relations between States. But the lack of trust, the division of the world and fear result in the spiralling arras race, involving the use of enormous resources for purposes that go well beyond the requirements of national security. This trend has become an end in itself, even though the Powers already have the means to destroy the entire human race.
The arms race is thus a real threat to international peace and security and is certainly an obstacle to development, because major resources are devoted to it when they could have been used for development. This point was made recently at the Conference on the Relationship between Disarmament and Development which, incidentally, emphasized the close interdependence between disarmament, development and security. Therefore, everything must be done to ensure the achievement of general and complete disarmament. But the primary condition remains the easing of tension in relations between the Powers that have committed themselves to the arms race, and here I mean primarily the two super-Powers.
The agreement concluded between the United States and the Soviet Union on reducing medium-range missiles can, above and beyond the principle that it establishes, be regarded as opening up the path towards that easing of tension.
This is something that my delegation welcomes. We ardently hope that at the third special session of the United Nations on Disarmament the international community can establish the outlines of the strategy to bring about disarmament.
However, while the strengthening of relations of trust between States has to be ensured through effective disarmament, a balance requires respect for the principle of the right of peoples to self-determination, as also the principles of the equal sovereignty of States and non-interference in their internal affairs. It is failure to respect those principles that leads to continuing hotbeds of tension throughout the world.
The African land of Namibia must become independent without any preconditions whatsoever under the leadership of its authentic representative, the South West Africa People's Organization (SWAPO). The Security Council must shoulder its responsibilities and demonstrate political will to ensure the implementation of its plan for that Territory.
In their daily struggle to build a new society, the majority of the South African people must participate in the management of the affairs in their country. To that end, it is essential to dismantle the abhorrent system of apartheid. That is a precondition for the restoration of peace in South Africa and, hence in southern Africa as a whole. The international community must continue to mobilize its efforts to that end.
While the resolve with which Chad, a neighbouring fraternal country, has endeavoured to defend its sovereignty - in other words, its right to survive — has been commensurate with the threat facing it, my delegation still believes in the virtues of a negotiated solution to the Chad-Libyan border dispute, and we welcome the action taken by the Ad Hoc Committee of the Organization of African Unity on this question, which indeed represents an effort to seek a definitive settlement of the dispute.
The Central African Republic believes that such a settlement should make it possible to re-establish the territorial integrity of Chad, which is essential for the legal Government of the Republic of Chad to continue the work of national reconstruction in which it has been engaged. We thus appeal to the interested parties not only strictly to comply with the Lusaka recommendations, but also, as they have undertaken to do, to co-operate sincerely in those efforts. Other members of the international community should be involved in them if they truly hold dear peace and the rule of law, so that peace can at last return to that area.
It cannot be repeated often enough that the situation in the Middle East requires that account be taken of the interests of the Palestinian people, and particularly of their right to a homeland, so that a settlement may be arrived at that would put an end to the sufferings that have been imposed upon them. My delegation, while confirming the right of the State of Israel to existence, would again state that it is only through the convening of an international conference on the Middle East, involving all the interested parties, including the Palestine Liberation Organization, that a real contribution can be made to the search for a settlement.
The fratricidal war between Iran and Iraq has caused tremendous loss of life and there is a clear danger of the situation becoming internationalised. Given the breach of peace in that region, only a bold initiative along the lines of Security Council resolution 598 (1987) can provide a just and lasting solution to the conflict. My delegation, which greatly appreciates Iraq's constant willingness to seek such a solution, which can be seen from its acceptance of that resolution, calls upon the other party to abide by it. We also call upon other States to refrain from any action that could worsen the situation.
The use of occupation as a means of crushing the soul of a people is contrary to the principle of freedom held dear by the United Nations. That is why Democratic Kampuchea must at last be enabled to exercise all the attributes of its sovereignty in accordance with United Nations principles. The principle of freedom must also be observed in the case of Afghanistan so that its people may begin the procedure of democratisation, which they so ardently desire. The right to decide their own destiny in all freedom must be recognized. Accordingly, foreign troops must be withdrawn from Democratic Kampuchea and from Afghanistan.
The situation in the Korean peninsula is still a matter of concern, in view of the threat to peace in the region. In this connection, my delegation believes that the principle of peaceful reunification must be observed and that at the same time direct dialogue, without outside interference, should be resumed between the two parties. This does not exclude the possibility that in the meantime they may, together or separately, request admission to membership in the United nations, in whose system they already participate.
In Central America, the cause of peace has finally triumphed in the form of the Agreement recently arrived at among the five States of the region on the procedures to be followed to bring about a stable and lasting peace in that part of the world. My delegation welcomes this, and trusts that the international community will make its contribution to promote a positive outcome.
Above and beyond these major challenges, the basic characteristic of this century remains the desire of the peoples for peace. After all, the Charter that brings us all together begins with the solemn commitment of the peoples of the United Nations to establish the necessary conditions for the advent of peace. It is thus up to the Member States that represent those peoples to contribute, in action and through sustained and consistent political will, to the emergence of new international relations marked by justice and equity.
They certainly have the political will to do so; that is evident from the many dialogues - which have often been difficult, incidentally - that have taken place in dealing with many issues of great importance involving the question of security and international economic co-operation. For the Central African Republic  this political will must be expressed by giving the United Nations a greater role in managing international co-operation within the framework of efforts to bring about the new international order,
